DETAILED ACTION

Response to Amendment

	Amendments and response received 01/03/2022 have been entered. Claims 1-36 are currently pending in this application. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 1-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches executing a detection process, after first print queue information is registered, to detect that second print queue information is registered on the memory, the first print queue information correlating first print queue name, first print settings, and a first port ID with one another, the first print queue name being based on a first printer name of a first printer connected to a first port, the first port ID identifying the first port, the second print queue information correlating second print queue name, second print settings, and a second port ID with one another, the second print queue name being based on the first printer name and different from the first print queue name; and executing a renaming process, in response to detection of the second print queue registered, to modify the second print queue name in the second print queue information. Further, a settings reception process to receive operation settings; and a renaming process, after first print queue information and second print queue information are registered, the first print queue information correlating first print queue name, first print settings, and a first port ID with one another, the first print queue name being based on a first printer name of a first printer connected to a first port, the first port ID identifying the first port, the second print queue information 
The closest prior art, Joby Lafky (US 6809830 B1), teaches a system for enabling a printing program to communicate with a printer relying on a plug and play manager to detect presence of a printer. The printing program retrieves the new device registration information from the OS registry wherein a dynamic port monitor creates a port name for the printer and associates it with the physical printer port. The dynamic port monitor may manage the table to keep it as small as required. The dynamic port monitor accomplishes this by periodically comparing a list of "print queues" with the list of named ports as well as with the list of registered device objects. Print queues may be created automatically as a Plug and Play enabled printer arrives, or can be created manually at the request of a user. The prior art, however, fails to explicitly disclose executing a renaming process, in response to detection of the second print queue registered, to modify the second print queue name in the second print queue information wherein the second print queue name is based on the first printer name and different from the first print queue name.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 15, 2022